DETAILED ACTION
1.              Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-3 drawn to a composition for thermal cancer therapy comprising a sensitizer for thermally therapy, having targetability to cancer tissues and, when cancer tissues are exposed to electromagnetic waves, amplifying generation of heat; and water as a pharmaceutically acceptable carrier, wherein the sensitizer for thermal therapy comprises a metal ion-carbohydrate complex in which a metal ion selected from the group consisting of an iron ion and a magnesium ion is noncovalently bound to a binding material selected from the group consisting of dextran, carboxymaltose, isomaltoside, and starch and a kit , classified in A61K 33/26.
II.         Claims 4-7 drawn to a method of treating cancer in an animal in need thereof, comprising administering the composition of claim 1 for thermal cancer therapy to the animal, thus increasing sensitivity to cancer treatment, and applying electromagnetic waves classified in A61K 41/0052.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed, i.e., treating cancer via thermal therapy can be practiced with another materially different product such as providing heat therapy for treating cancerous tumors comprising a pharmaceutical agent containing anti-regulatory T cell antibody and a pharmaceutical agent containing magnetic fine particles (see abstract of US 20110186225).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Sunhee Lee on 7/15/2022 a provisional election was made to prosecute the invention of Group I, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.	Information Disclosure Statement filed 3/31/2021 is acknowledged. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gordon (US Patent 4,569, 836). 
Gordon (US Patent 4,569, 836) (hereinafter Gordon) discloses iron dextran complex (Example 1-3 and claim 29). Examples 1-3 demonstrate that the iron is suspended with dextrose aqueous solution without crosslinkers and thus would be considered to be non-crosslinked. The compositions are for thermal treatment of cancer cells (abstract). While Gordon does not disclose a “sensitizer for thermal therapy having targetability to cancer tissues and, when cancer tissues are exposed to electromagnetic waves, amplifying generation of heat”, it is noted that these limitations are intended use of the composition which impart little patentable weight. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf et al. (US 2013/0336897).
Wolf et al. (US 2013/0336897) (hereinafter Wolf et al.) discloses iron core coated with sucrose or dextran (para 0115) which meets the structural limitation of claim 1. The cells that contain accumulated nanoparticles are a target for hyperthermic ablation, which is done via electromagnetic waves (para 0169-0173). The compositions are used for treatment of cancer (para 0185 and 0208-0213). In certain embodiments, the USPIO nanoparticles are coated with a carrier that contains therapeutic drugs, and heating of the nanoparticles facilitates the release of the therapeutic drugs bound to the nanoparticles. This local release from the co-delivered nanoparticle will create a much higher concentration of the therapeutic drug, thus creating a favorable therapeutic ratio versus other tissues that might limit the parenteral dosing with the agent absent this local targeting (para 0184). It is noted that claim 1 recites “a sensitizing composition for thermal cancer therapy” however, this is intended use and the intended use of a composition does not impart additional structure to the composition claims. The energy includes UV (para 0038). The composition which includes the structural limitations a recited by claim 1 is administered and thermal ablation applied. Although the limitation “thus increasing sensitivity to cancer treatment” is not explicitly stated, this limitation is a result of the structural features that flow from using the composition. The structural features are met and treatment of cancer is disclosed. 


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helenek et al. (US Patent 7,754,702).
Helenek et al. (US Patent 7,754,702) (hereinafter Helenek et al.) disclose iron carbohydrate (i.e., carboxymaltose)  complexes (abstract and col. 11, lines 56-66). The methods relate to treating a disease such as anemia which is a result of a chronic disease due to cancer (claims 1-6). Although the reference does not teach “for thermal cancer therapy” or using electromagnetic waves, these limitations do not impart a structural different to the composition and the methods of use is regarded as intended use to a composition claim. Pharmaceutically acceptable carriers are disclosed. It is noted that claim 1 recites “a sensitizing composition for thermal cancer therapy” however, this is intended use and the intended use of a composition does not impart additional structure to the composition claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. (US 2013/0090591) and Helenek et al. (US Patent 7,754,702).
Ferrara et al. (US 2013/0090591) (hereinafter Ferrara et al.) teach using ultrasound and thermal energy and administering for treatment of cancer (para 0006 and 0154 and 0157). It is noted that claim 1 recites “a sensitizing composition for thermal cancer therapy” however, this is intended use and the intended use of a composition is given little patentable weight. The energy source includes electromagnetic waves (para 0147).  Ferrara et al. teach inclusion of transition metals that include iron (para 0012). Non-human subjects are taught as well as providing a kit (para 0291). In some embodiments the metal is copper which is associated with a gluconate counter ion (para 0012 para 0188). Heat for use with the carriers can be applied using any heating device known in the art (0148). The composition is administered to an animal other than human and the ultrasound is applied (para 0172). The energy source is ultrasound, radiofrequency energy source (radio waves) or an infrared source (claim 35). Ferrara et al. teach it has also been demonstrated that mild hyperthermia increases vascular permeability to allow extravasation of nanoparticles and molecules including but not limited to albumin, dextran, liposomes, micelles, quantum dots, and polymers. Including the above noted energy sources; heat for hyperthermia can be produced by, e.g., irradiation with acoustic waves, electromagnetic waves, ionizing radiation, laser irradiation, and/or microwaves (para 0147). The dosage is taught in Example 4 to be 3 mg/kg and 6 mg/kg and the dosage of the sensitizer anticipates the claims in para 0170 which .01 mg/mL-100 mg/mL of copper is equivalent to having a range of .157-1580 mM of copper and Ferrara et al. teach 100 mM. The methods are performed in combination with chemotherapy and radio chemotherapy or radiation therapy (para 0053,  0147 and claim 90). Ferrara teaches metal ions which include iron or magnesium and teach inclusion of sucrose. Although Ferrara does not disclose it as a “ion-carbohydrate complex”, it is noted that the instant specification discloses solutions where magnesium and sucrose are dissolved (spec PGPUB para 0075-0079) and Ferrara discloses solutions that include iron or magnesium and sucrose (para 0122, 0275, claim 29). The method is disclosed for treating cancer (para 0157) and thermal therapy is disclosed (para 0093, 0148-0149) which includes an energy source such as electromagnetic waves (para 0147). 
Ferrara et al. discloses incorporation with sucrose and does not teach dextran, carboxymaltose, isomaltoside or starch.  Helenek et al. (US Patent 7,754,702) disclose the ion carbohydrate complex can contain sucrose or iron carboxymaltose or dextran. Preferably the carbohydrate complex has one or more characteristics such as nearly neutral pH, stable carbohydrate component and low toxicity among other benefits. Ferrara et al. discloses the metal compatible solutions are those that are pharmaceutically acceptable and include sugars such as sucrose and is buffered and has pH in a mammalian physiological range which is the same pH range as disclosed in Helenek. It would have been prima facie obvious to one of ordinary skill in the art before the invention was filed to substitute one carbohydrate for another to obtain pharmaceutically acceptable metal compatible solutions buffered and having pH in a mammalian physiological range. As demonstrated by Helenek et al. such complexes, sucrose or carboxymaltose for example, are beneficial because they maintain pH at a mammalian physiological range. 

7.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2013/0336897) in view of Ferrara et al. (US 2013/0090591).
Wolf et al. has been discussed supra and disclose electromagnetic waves but does not disclose a kit and device for applying electromagnetic waves. 
Ferrara et al. teach using ultrasound and thermal energy and administering for treatment of cancer (para 0006 and 0154 and 0157). It is noted that claim 1 recites “a sensitizing composition for thermal cancer therapy” however, this is intended use and the intended use of a composition is given little patentable weight. The energy source includes electromagnetic waves (para 0147).  Ferrara et al. teach inclusion of transition metals that include iron (para 0012). Non-human subjects are taught as well as providing a kit (para 0291). In some embodiments the metal is copper which is associated with a gluconate counter ion (para 0012 para 0188). Heat for use with the carriers can be applied using any heating device known in the art (0148). The composition is administered to an animal other than human and the ultrasound is applied (para 0172). The energy source is ultrasound, radiofrequency energy source (radio waves) or an infrared source (claim 35). Ferrara et al. teach it has also been demonstrated that mild hyperthermia increases vascular permeability to allow extravasation of nanoparticles and molecules including but not limited to albumin, dextran, liposomes, micelles, quantum dots, and polymers. Including the above noted energy sources; heat for hyperthermia can be produced by, e.g., irradiation with acoustic waves, electromagnetic waves, ionizing radiation, laser irradiation, and/or microwaves (para 0147). The dosage is taught in Example 4 to be 3 mg/kg and 6 mg/kg and the dosage of the sensitizer anticipates the claims in para 0170 which .01 mg/mL-100 mg/mL of copper is equivalent to having a range of .157-1580 mM of copper and Ferrara et al. teach 100 mM. The methods are performed in combination with chemotherapy and radio chemotherapy or radiation therapy (para 0053,  0147 and claim 90). Ferrara teaches metal ions which include iron or magnesium and teach inclusion of sucrose. Although Ferrara does not disclose it as a “ion-carbohydrate complex”, it is noted that the instant specification discloses solutions where magnesium and sucrose are dissolved (spec PGPUB para 0075-0079) and Ferrara discloses solutions that include iron or magnesium and sucrose (para 0122, 0275, claim 29). The method is disclosed for treating cancer (para 0157) and thermal therapy is disclosed (para 0093, 0148-0149) which includes an energy source such as electromagnetic waves (para 0147). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition of Wolf for applying electromagnetic waves be provided as a kit with a device for applying electromagnetic waves as provided in Ferrara for the purposes of convenience. 
CORRESPONDENCE
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615